ACCEPTED
                                                                                                                            05-13-01689-CV
                                                                                                                  FIFTH COURT OF APPEALS
                                                                                                                           DALLAS, TEXAS
                                                                                                                       2/11/2015 9:59:25 AM
                                                                                                                                 LISA MATZ
                                                                                                                                     CLERK




                                                                                                      FILED IN
                                                                                                 JEFFREYOF
                                                                                            5th COURT         S. LEVINGER
                                                                                                                 APPEALS
                                                                                        Board Certified
                                                                                                DALLAS, Civil Appellate
                                                                                                              TEXAS Law
                                                                                       Texas2/11/2015
                                                                                             Board of Legal   Specialization
                                                                                                         9:59:25    AM
                                                                                                      LISA MATZ
                                                                                                        Clerk
                                                   February 11, 2015


          By E-Filing
          Ms. Lisa Matz
          Clerk of the Court
          Fifth Court of Appeals
          George L. Allen, Sr. Courts Bldg.
          600 Commerce Street, Suite 200
          Dallas, TX 75202-4658

                 Re:     Inwood National Bank v. Wells Fargo Bank, N.A. as Trustee and U.S.
                         Trust Bank, Bank of America Private Wealth Management; No.
                         05-13-01689-CV

          Dear Ms. Matz:

                This will acknowledge receipt of your letter dated January 15, 2015
          scheduling this case for oral argument on March 3, 2015 at 2:00 p.m. Please be
          advised that I will be presenting oral argument on behalf of Appellant Inwood
          National Bank.

                 In addition, this letter will advise that the two appellants in this case, Inwood
          National Bank and U.S. Trust Bank, have agreed to divide their oral argument time
          as follows:

                 Opening
                 Inwood National Bank                    15 minutes
                 U.S. Trust Bank                         5 minutes

                 Rebuttal
                 Inwood National Bank                    3 1/2 minutes
                 U.S. Trust Bank                         1 1/2 minutes

LEVINGER PC   1445 ROSS AVENUE   SUITE 2500   DALLAS, TEXAS 75202 P. 214.855.6817   F 214.855.6808     E jlevinger@levingerpc.com
February 11, 2015
Page 2



        Thank you very much for your attention to this matter.


                                              Sincerely,

                                              /s/ Jeffrey S. Levinger
                                              Jeffrey S. Levinger
                                              Attorney for Appellant
                                              Inwood National Bank

JL/rh

cc:     Steven J. Lownds
        Matthew Murnane
        Whitney Rawlinson
        Michael D. Conner
        Evan A. Moeller
        Steven D. Goldston
        J. Carl Cecere